      Case 2:21-cv-00882-TLN-DB Document 1 Filed 05/16/21 Page 1 of 6


 1   P. Kristofer Strojnik, SBN 242728
     pstrojnik@strojniklaw.com
 2   Esplanade Center III, Suite 700
 3   2415 East Camelback Road
     Phoenix, Arizona 85016
 4   415.450.0100 (tel.)
 5
     Attorneys for Plaintiff
 6
                                UNITED STATES DISTRICT COURT
 7
 8                            EASTERN DISTRICT OF CALIFORNIA

 9   THERESA BROOKE, a married woman
     dealing with her sole and separate claim,      Case No:
10
11                           Plaintiff,             COMPLAINT
12   vs.                                            (JURY TRIAL DEMANDED)
13
     MAXICOM INVESTMENT LLC, a
14   California limited liability company dba
     Comfort Inn & Suites Galt,
15
16                           Defendant.
17          Plaintiff Theresa Marie Brooke alleges:
18                                            PARTIES
19          1.      Plaintiff Theresa Brooke is a married woman. Plaintiff is legally disabled,
20   and is therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2),
21   the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the
22   California Unruh Civil Rights Act. Plaintiff ambulates with the aid of a wheelchair due
23   to the loss of a leg.
24          2.      Defendant, Maxicom Investment LLC, owns and/or operates and does
25   business as the hotel Comfort Inn & Suites Galt located at 10380 Twin Cities Road in
26   Galt, California. Defendant’s hotel is a public accommodation pursuant to 42 U.S.C. §
27
28
     Case 2:21-cv-00882-TLN-DB Document 1 Filed 05/16/21 Page 2 of 6


 1   12181(7)(A), which offers public lodging services. On information and belief,
 2   Defendant’s hotel was built or renovated after March 15, 2012.
 3                                          JURISDICTION
 4          3.     Jurisdiction in this Court is proper pursuant to 28 U.S.C. §§ 1331 and 42
 5   U.S.C. § 12188.
 6          4.     Plaintiff’s claims asserted herein arose in this judicial district and
 7   Defendant does substantial business in this judicial district.
 8          5.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b) and (c)
 9   in that this is the judicial district in which a substantial part of the acts and omissions
10   giving rise to the claims occurred.
11                                          ALLEGATIONS
12          6.     Plaintiff alleges that Defendant’s hotel does not have an access aisle at the
13   passenger loading zone adjacent to the hotel lobby in violation of Section 503 of the
14   2010 Standards.
15          7.     Plaintiff formerly worked in the hospitality industry and her husband
16   works in the travel industry. She and her husband are avid travelers to California for
17   purposes of leisure travel and to “test” whether various hotels comply with disability
18   access laws. Testing is encouraged by the Ninth Circuit Court of Appeals.
19          8.     Plaintiff and her husband traveled to the Central Valley in early May of
20   this year for purposes of leisure and to test accessibility at local hotels from Turlock to
21   Elk Grove.
22          9.     During this trip, Plaintiff personally visited Defendant’s hotel.
23   Defendant’s hotel has a passenger loading zone because the pickup and dropoff area
24   directly outside of the lobby is designed and intended as a loading zone.
25          10.    While at Defendant’s hotel, she discovered that Defendant’s hotel has a
26   barrier to entry, which is that the passenger loading zone does not have an access aisle.
27   The requirement of an access aisle at a passenger loading zone relates to Plaintiff’s
28   disability of not having one leg and being forced to use a wheelchair because access


                                                2
     Case 2:21-cv-00882-TLN-DB Document 1 Filed 05/16/21 Page 3 of 6


 1   aisles are required so persons in a wheelchair can maneuver without threat of danger
 2   from other vehicles and without other encumbrances blocking their pathway. The
 3   lobby, therefore, is inaccessible to Plaintiff by way of the passenger loading zone
 4   because there is no access aisle.
 5          11.    Plaintiff gained actual and personal knowledge of a barrier while visiting
 6   Defendant’s hotel, and as a result, she was deterred from entering the hotel.
 7          12.    Plaintiff will re-visit this hotel in August of this year, which should be
 8   sufficient time for Defendant to make the simple remediation of placing an access aisle.
 9   In the event that Defendant does not provide this important access, she will remain
10   deterred and not attempt to gain access.
11          13.    An illustration of a correct access aisle is provided below:
12
13
14
15
16
17
18
19
20
21
            14.    The following photograph depicts a perfect example of an access aisle at a
22
     hotel passenger loading zone:
23
24
25
26
27
28


                                                3
     Case 2:21-cv-00882-TLN-DB Document 1 Filed 05/16/21 Page 4 of 6


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11         (Black arrow pointing at perfectly placed access aisle. Yellow arrows
           pointing at vehicles respecting the safe space and providing clear
12         passage to lobby entrance for person in wheelchair).
13
           15.    Defendant’s hotel passenger loading zone does not have the access aisle
14
     depicted in the illustration and photograph in Paragraphs 13 and 14 above. Plaintiff has
15
     documented the violation.
16
           16.    It is readily achievable to modify the hotel to provide an access aisle.
17
     Provision of an access aisle is extremely inexpensive.
18
           17.    Without injunctive relief, Plaintiff and others will continue to be unable to
19
     independently use Defendant’s hotel in violation of her rights under the ADA.
20
                                    FIRST CAUSE OF ACTION
21
           18.    Plaintiff incorporates all allegations heretofore set forth.
22
           19.    Defendant has discriminated against Plaintiff and others in that it has
23
     failed to make its public lodging services fully accessible to, and independently usable
24
     by, individuals who are disabled in violation of 42 U.S.C. § 12182(a) and §
25
     121282(b)(2)(iv) and the 2010 Standards, as described above.
26
           20.    Defendant has discriminated against Plaintiff in that it has failed to
27
     remove architectural barriers to make its lodging services fully accessible to, and
28


                                              4
     Case 2:21-cv-00882-TLN-DB Document 1 Filed 05/16/21 Page 5 of 6


 1   independently usable by individuals who are disabled in violation of 42 U.S.C.
 2   §12182(b)(A)(iv) and the 2010 Standards, as described above. Compliance with the
 3   2010 Standards would neither fundamentally alter the nature of Defendant’s lodging
 4   services nor result in an undue burden to Defendant.
 5          21.      In violation of the 2010 Standards, Defendant’s hotel passenger loading
 6   zone does not have a disability access aisle as required by Section 503 of the Standards.
 7          22.      Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) and the 2010 Standards,
 8   as described above, is readily achievable by the Defendant. Id. Readily achievable
 9   means that providing access is easily accomplishable without significant difficulty or
10   expense.
11          23.      Defendant’s conduct is ongoing, and Plaintiff invokes her statutory right
12   to declaratory and injunctive relief, as well as costs and attorneys’ fees.
13          24.      Without the requested injunctive relief, Defendant’s non-compliance with
14   the ADA’s requirements that its passenger loading zone be fully accessible to, and
15   independently useable by, disabled people is likely to recur.
16          WHEREFORE, Plaintiff demands judgment against Defendant as follows:
17                a. Declaratory Judgment that at the commencement of this action Defendant
                     was in violation of the specific requirements of Title III of the ADA
18                   described above, and the relevant implementing regulations of the ADA;
19
                  b. Permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §
20                   36.504(a) which directs Defendant to take all steps necessary to bring its
21                   passenger loading zone into full compliance with the requirements set
                     forth in the ADA;
22
                  c. Payment of costs and attorney’s fees;
23
24                d. Provision of whatever other relief the Court deems just, equitable and
                     appropriate.
25
                                      SECOND CAUSE OF ACTION
26
27          25.      Plaintiff realleges all allegations heretofore set forth.
28


                                                  5
     Case 2:21-cv-00882-TLN-DB Document 1 Filed 05/16/21 Page 6 of 6


 1          26.      Defendant has violated the Unruh by denying Plaintiff equal access to its
 2   public accommodation on the basis of her disability as outlined above.
 3          27.      Unruh provides for declaratory and monetary relief to “aggrieved
 4   persons” who suffer from discrimination on the basis of their disability.
 5          28.      Plaintiff has been damaged by the Defendant’s non-compliance with
 6   Unruh.
 7          29.      Pursuant to Cal Civ. Code §52, Plaintiff is further entitled to such other
 8   relief as the Court considers appropriate, including monetary damages in an amount of
 9   $4,000.00, and not more.
10          30.      Pursuant to Unruh, Plaintiff is entitled to attorney’s fees and costs in an
11   amount to be proven at trial.
12          WHEREFORE, Plaintiff demands judgment against Defendant as follows:
13                a. Declaratory Judgment that at the commencement of this action Defendant
                     was in violation of the specific requirements of Unruh; and
14
15                b. Permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §
                     36.504(a) which directs Defendant to take all steps necessary to bring its
16                   passenger loading zone into full compliance with the requirements set
17                   forth in the ADA;

18                c. Payment of costs and attorney’s fees;
19                d. Damages in the amount of $4,000.00; and
20
                  e. Provision of whatever other relief the Court deems just, equitable and
21                   appropriate.
                                    DEMAND FOR JURY TRIAL
22
            Plaintiff hereby demands a jury trial on issues triable by a jury.
23
24
            RESPECTFULLY SUBMITTED this 11th day of May, 2021.
25
26                                              /s/ P. Kristofer Strojnik
                                                P. Kristofer Strojnik (242728)
27                                              Attorneys for Plaintiff
28


                                                6
